IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                            No. 99-41274
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                       Plaintiff-
Appellee,

                                                  versus

VALENTIN TORRES-CARDENAS,

                                                                                     Defendant-
Appellant.



                           -------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Southern District of Texas
                                      USDC No. B-99-CR-275-1
                          --------------------------------------------------------
                                           September 5, 2000

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

       The Assistant Federal Public Defenders (AFPDs) appointed to represent Valentin Torres-

Cardenas on appeal have moved for leave to withdraw from representation of Torres, pursuant to

Anders v. California, 386 U.S. 738 (1967). Torres has responded to counsel’s motion,

contending that his plea agreement was breached when performance was rendered impossible

after he entered his plea due to our opinion in United States v. Monjaras-Castaneda, 190 F.3d

326 (5th Cir. 1999), cert. denied, 120 S. Ct. 1254 (2000), and that counsel was ineffective for

failing to object to the district court’s rejection of the Government’s stipulation that was rendered

       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
ineffective by Monjaras-Castaneda. Our independent review of the brief, Torres’s response, and

the record discloses no nonfrivolous issue. Accordingly, the AFPDs’ motion to withdraw is

GRANTED; the AFPFs are excused from further responsibilities herein and the APPEAL IS

DISMISSED. See 5TH CIR. R. 42.2.